Citation Nr: 0205065	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-12 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1967 
and from November 1973 to August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 RO decision which, in 
pertinent part, denied service connection for PTSD.  A Travel 
Board hearing was held in February 2002, before the 
undersigned Board member, who was designated by the chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
1991).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served on active duty from June 1964 to May 
1967 and from November 1973 to August 1979.  

3.  The veteran served in the Republic of Vietnam from 
September 1966 to May 1967.  During this period of time, his 
military occupational specialty (MOS) was recovery and 
evacuation specialist.

4.  The veteran experienced combat-related inservice 
stressors which are substantially corroborated by credible 
supporting evidence.

5.  The veteran has a diagnosis of PTSD, medically linked to 
events occurring during his active duty service.



CONCLUSION OF LAW

PTSD was incurred as a result of active duty service. 38 
U.S.C.A. § 1110 (West 1991& Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is claiming service connection for PTSD.  Through 
correspondence, the rating decision, the statement of the 
case, and supplemental statements of the case, the veteran 
has been notified with regard to the evidence necessary to 
substantiate his claim.  Pertinent medical records have been 
obtained, and VA examination has been provided.  The Board 
notes that the service medical records from the veteran's 
first period of service and the transcript of the February 
2002 Travel Board hearing are not within the claims file.  
However, the Board finds that additional development to 
rectify these oversights in the duty to assist are not 
necessary, and the veteran is not prejudiced by the Board's 
decision not to do so in light of the fact that the Board is 
granting the benefit sought on appeal. See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Accordingly, the Board finds that 
the notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces. 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2001); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor. 38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)). See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  
However, where the veteran did not engage in combat or the 
claimed stressor is non combat-related, the record must 
contain service records which corroborate the veteran's 
testimony as to the occurrence of the claimed stressor. Id.; 
Zarycki v. Brown, 6 Vet. App 91, 98 (1993).

A review of the evidence contained in the veteran's claims 
file indicates that he was diagnosed with PTSD during his 
June 1999 VA examination for PTSD.  The VA examiner linked 
this diagnosis to the veteran's claimed inservice stressors.  
For example, the veteran reported regularly seeing dead 
bodies in the performance of his inservice duties as a 
recovery and evacuation specialist.  He also reported his 
personal involvement in several firefights, as well as a 
shrapnel injury incurred during one mission.  The VA examiner 
concluded that the veteran appears to meet the minimal 
requirement for a diagnosis of PTSD, based upon the veteran's 
self-reported history.  Therefore, the Board's analysis must 
turn to the remaining issue of whether the record contains 
evidence that the claimed inservice stressors themselves 
actually occurred.

A review of the official military documentation contained in 
the veteran's claims file reveals no conclusive evidence that 
the veteran was engaged in combat with the enemy, as 
contemplated by VA regulations.  

A review of the veteran's service personnel records reveal 
that he served in the Republic of Vietnam from September 1967 
to May 1967.  The veteran's MOS during this time was listed 
as evacuation and recovery specialist.  The veteran's 
DD Form 214 reflects that he was the recipient of the Vietnam 
Service Medal, Republic of Vietnam Commendation Medal, and 
the Vietnam Cross of Gallantry with Palm.

According to the official United States Department of Defense 
Manual of Military Decorations & Awards, the Republic of 
Vietnam Gallantry Cross with Palm Unit Citation is "[a]warded 
by the RVN to units for valorous combat achievements." See 
Manual of Military Decorations & Awards, DoD 1348.33M, § 7-11 
(September 1996).  While the receipt of this medal does not 
necessarily indicate that the veteran himself engaged in any 
combat, since it is assigned on a unit-wide basis, it clearly 
supports the veteran's claim of having been involved in 
combat.  The Board also notes that the veteran's MOS while 
stationed in Vietnam was listed as evacuation and recovery 
specialist, which is a specialty that is certainly consistent 
with a combat role.  Furthermore, the Board finds the 
veteran's statements and his testimony at the February 2000 
Travel Board hearing, during which he outlined in detail all 
of his inservice combat-related stressors, to be convincing 
and credible.  Therefore, the Board concludes that, despite 
the lack of evidence showing that the veteran received a 
recognized military citation showing that he was engaged in 
combat, the record contains sufficient supporting evidence, 
including other official military documentation, which 
establishes that the veteran engaged in combat with the 
enemy.  The Board has found no clear and convincing evidence 
to indicate that the veteran was not engaged in combat to 
rebut this determination.  The veteran's claimed stressors 
are consistent with the circumstances, conditions, or 
hardships of the veteran's service.  Therefore, since the 
veteran has been diagnosed with PTSD, which has been 
medically linked to claimed inservice combat stressors which, 
as noted above, the Board accepts as having occurred, the 
grant of service connection for PTSD is warranted.



ORDER

Service connection for PTSD is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

